Determination of respondent New York City Housing Authority, dated September 21, 2001, terminating petitioner’s public housing tenancy for violation of a stipulation of permanent exclusion, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Saralee Evans, JJ, entered August 19, 2002), dismissed, without costs.
The finding that petitioner violated the 1988 stipulation of permanent exclusion is supported by substantial evidence that she knowingly permitted her son to visit her in the apartment on at least one occasion (see Matter of Romero v Martinez, 280 AD2d 58 [2001], lv denied 96 NY2d 721 [2001]). The penalty of termination does not shock our sense of fairness (see Matter of Featherstone v Franco, 95 NY2d 550, 554-555 [2000]), given additional substantial evidence that she knowingly permitted an unauthorized person to take up residence in the apartment, and that her son and the unauthorized resident used the apartment to commit drug-related crimes. Petitioner’s other arguments are improperly raised for the first time on appeal, and, in any event, are unavailing. Concur — Saxe, J.P., Rosenberger, Williams, Marlow and Gonzalez, JJ.